OFFICE OF THE AVORNEY            GENERAL    OF TEXAS
                               AUSTIN




Ga.naavllle,Tax86
Dear Slrr




                                                  uastliitbf3opln.lccz
                                                                    ~
                                                  ad8 0   follovsr




                                     llaenws shall be
                                    lcera of the Beard and
                                  oertlf'ladoopy shall be
                        riot     Clerk US the County in
                        resaes      aIxl office i.8 auIlta1n-


                    n.tonis ropucstedaa to vhetherthe
    abow mentionedpro~lslon, or any other provislan
    or th0 lav, wkes 1t mandatory  upou oolmtiea to
    furnish a record book to be used by the Dlstrlot
    Clerk for recording lioenaes lsswd to ohiroprao-
    tars.”
Ronorable R. A. Hwlrath,                pa&w 2


                Seotlsn      6 QS Hawe    Bfll    So. 20;   eupra.   rsads aa
fOl3 .ovs :
            ‘All ltuanasa under this Act aballexplre on
       the thirty-firstday as Au&ust of sach year and
      ahall be renavedthen or thormftar br the Board,
      upea payant OS ~~nsv&l Sac to be wt 821aw~X4 by
      the Board OS not more thux FUteea DoUar8 (&i),
      a ndth sp r wenta tloo fev5d8nc
                              u       latafactery
                                         o        to
      a a fdB wr d,t.b a tth a sa fduo o nwa ,& th e y wr
      pwzadlng the ap#.laationfor remeual,attended
       aeIp(I
            Post Gradlnte oourae setlslaotory to the
       Board axadh at laaat one four-day or maa% e&l-
       catinrul        refro&mr oourse w lnoutute              aa ocm-
       ducted        by the 80~4 under t&e rulm OS tDs iiaard
       axxd/orthe Tax&a State ChlrograotloAasoc~atlon
       Inoarporat6d~ perldad  th8t the Beard may grant
       renmral Zlcenaa, but not oozuaoutlvemrm~l,
                                to the Hoard t&w.
       upon a ahowingsattataotory
       attand8nw upen raid oducMamal      ama VW
       uaavoltiblypruve11t8d;
                            phW.ded       wRsee &all
       be nwbered, Oi&md by tb oSftoersOS the Rwrd
       sad 8tto8tad by tha Soal. A osrtrilad aopy !&all
       be flied Vlth UW OiStFiOt  CiWk Or th0 CcnUrtT
       Ux whloh the Iioensae re8fddS M   offi is Proin-
       kfnadr Ran~81 feeear   m&l1 ba appliad by UN
       Bosrd %llttrs~rslpo~maonor 8lxdto the saw purpere
       68 provLded’  for in SatSl0S~tbf.S tit. %OU+Qer
       the Beard may, in lta Qisorsti@a,\IOlvaa~ romit
       anyparttwdll.seuehfoss       fur anjone year;
       proitidad that no dlacrlnxlnatl~in tha oqLleot;lng,
       llolvlng cr r%mltting; of 8ame u-s !xsde licenre*               un-
       der this Act.”
                It    will   be noted    that    the f&going     sooticn of Houis
Dill Eio.20, supro, does mt raqulre ltoenres OS chlropraotors
to ,borecordad-inths aSfL00 OS the dfetrlat,alQk Ln which
the 12asr~sc?ereeldes or siei3calman offloo. iiouau&ll Ro.
20, sups, does n3U zaqulre   the rooordlng 3t chiropraotwsB
licenses  2% q   rastancabut aersl;lrequires Chat a crrtlf:ed
copy sballbe l'lled vIth the dlatrict clerk OS the county ln
vhich the lloeiueo ntsldea and ofSit La mafntalned. Uh%PO
tha law wthorlzes or requires a pwty to rile 9 paper, It
~uply IM)~RSt%sr;ha 3hal.l3lac0 1; in -Sm 0ff:clal OUBE~~X
 ?I the cfflcar.
               lxxtb   was   0s 8xelaanV* chavallller, 14 To%. 399‘
It     la atatoda
                (I
                 . . . tha filifng. by the party, ia our prm-
        tl08, conatato alaply fn j3lacing the paper fn the
        hmxds OS the olerk, to be pruaorvadaad kapt by h3.m
        Saxhis oltlalal  8wtody,     as 1111aruhlvo or rword,
        of vhloh US offiue beowss theucotorvsrd t&e anly
        proper rclpo81torya    The@    tb anaent moda of cl-
        lagpapershas gcma l.ntodiswe, the g?.tnrsmalogy
        OS th0 ancleatpractloo:a retaaea. ui Uu cm
        s3pro6siow 'to file,' *to put ofiflle,b 'to tnka
        orf the rilaa,'ite.,ixa 'Sllud tha thresd.
        otrrag,or vlro uaod in anoluxtpraotlwr for eon-
        nrotirig the papers together.     Tha term ‘file’   la
        also wad to danato the paper plroedvlth the Clerk,
        ub dla mfg aby
                     odt&e ler to h&a ~Sflaialkeeplng.
        A file is a rsaord ot t&e Court. lt la the duty
        of the U&e?& uhma a paper 1s thu plaoed la hla
        awtedy, or ttlled*                           upoa it
                                 vlth him, to eauloc~e
        the date  oi Ltr raosptlon, ad retain lt in us
        oif+lOsI subjsot to inspmtlr;P by vhowwvor It aaj
        f~wrw&utd     tJW  la vhst la rawat by hia ‘flllxt@
                  . Hut vhsre the lav requires OF author-
        lass a     ty to ill&it, 1t aimpLyMan8 that be
        shall pr es It in the @Sflaialowtody of the Clsrk.
        That    la all tb8t 1s’rsQulrsd of buni . . .' (Also
         HO    Tena   Jurisprudewo, Volume 36, pm&s bg and
        authorltleaolted.)
         In mauar ts your questlan,you are respoatfully ad-
viaed t&at It ia our opinionthat tha lloemes oS chlropraotora
lr a not required by larr to ba rooOrded. Tb?refbre, it tr not
necessary  Sor tha county to purchase a rooord book Sor that
purpose. The statutemoly requlrw chu Ucmaaa to S11a a
oertifladoopy OS his license vlth the diatPLOt OierX of the
acunty in vhldi the 1:cenaee real&38 asd siisizxtaL.Im
                                                    eu offlae.
         :,
          ...>-.la,
                 16, 19s
                                               Yours very truly
                                          Al'TOr?SEY
                                                  GERBUL OF TEXAS




.W:db